                 Case 2:19-cr-00225-JAM Document 28 Filed 04/12/21 Page 1 of 2


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 SHELLEY D. WEGER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:19-CR-00225 JAM
12                                 Plaintiff,             STIPULATION TO RESET STATUS
                                                          CONFERENCE
13                          v.
                                                          DATE: April 13, 2021
14   EVAN PALMER,                                         TIME: 9:30 a.m.
                                                          COURT: Hon. John A. Mendez
15                                Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for status on April 13, 2021.

21          2.      On April 7, 2021, the Court continued all matters set for April 13, 2021, to a later date.

22          3.      By this stipulation, the parties now request that the Court reset the status conference for

23 April 20, 2021, at 9:30 a.m.

24
     Dated: April 12, 2021                                    PHILLIP A. TALBERT
25                                                            Acting United States Attorney
26
                                                              /s/ SHELLEY D. WEGER
27                                                            SHELLEY D. WEGER
                                                              Assistant United States Attorney
28

      STIPULATION TO RESET STATUS CONFERENCE              1
             Case 2:19-cr-00225-JAM Document 28 Filed 04/12/21 Page 2 of 2


 1   Dated: April 12, 2021                           /s/ CHRIS COSCA
                                                     CHRIS COSCA
 2                                                   Counsel for Defendant
 3                                                   Evan Palmer

 4
                                         FINDINGS AND ORDER
 5
          IT IS SO FOUND AND ORDERED this 12th day of April, 2021.
 6

 7
                                                /s/ John A. Mendez
 8                                              THE HONORABLE JOHN A. MENDEZ
                                                UNITED STATES DISTRICT COURT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION TO RESET STATUS CONFERENCE      2
